Case 3:18-cv-00966-SMY Document 145 Filed 11/08/19 Page 1 of 4 Page ID #2310



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )   Case No. 3:18-cv-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

     DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES,
      INC., 2K SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S
           MOTION TO EXCLUDE THE TESTIMONY OF RYAN CLARK
Case 3:18-cv-00966-SMY Document 145 Filed 11/08/19 Page 2 of 4 Page ID #2311



       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law in support

of this motion and exhibits thereto, Defendants Take-Two Interactive Software, Inc., 2K Games,

Inc., 2K Sports, Inc., and Visual Concepts Entertainment (collectively, “Take-Two”) will move

before the Honorable Staci M. Yandle, Judge of the United States District Court for the Southern

District of Illinois, at the United States District Courthouse, located at 301 West Main Street,

Benton, IL 62812, at a time and place to be scheduled by this Court, to exclude any testimony,

argument or evidence regarding the expert report and opinions of Plaintiff Catherine Alexander’s

expert, Ryan Clark, pursuant to Federal Rule of Evidence 702 and Federal Rule of Civil

Procedure 26(a)(2).

       Defendants reserve their right to file a reply in support of this motion.
Case 3:18-cv-00966-SMY Document 145 Filed 11/08/19 Page 3 of 4 Page ID #2312



Dated: November 8, 2019          Respectfully submitted,

                                 /s/ Dale M. Cendali
                                 Dale M. Cendali (admitted pro hac vice)
                                 Joshua L. Simmons (admitted pro hac vice)
                                 Christopher T. Ilardi (admitted pro hac vice)
                                 Miranda D. Means (admitted pro hac vice)
                                 Kirkland & Ellis LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone: (212) 446-4800
                                 dale.cendali@kirkland.com
                                 joshua.simmons@kirkland.com
                                 chris.ilardi@kirkland.com
                                 miranda.means@kirkland.com

                                 Michael J. Nester (#02037211)
                                 Donovan Rose Nester P.C.
                                 15 North 1st Street, Suite A
                                 Belleville, Illinois 62220
                                 Telephone: (618) 212-6500
                                 mnester@drnpc.com

                                 Attorneys for Defendants Take-Two Interactive
                                 Software, Inc., 2K Games, Inc., 2K Sports, Inc.,
                                 and Visual Concepts Entertainment
Case 3:18-cv-00966-SMY Document 145 Filed 11/08/19 Page 4 of 4 Page ID #2313



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS
                             EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )            Case No. 3:18-cv-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

                               CERTIFICATE OF SERVICE

   I hereby certify that on November 8, 2019, I electronically filed the foregoing Defendants
 Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
 Entertainment’s Motion to Exclude the Testimony of Ryan Clark with the Clerk of the Court
 using the CM/ECF system, which will send notification of such filing to the following:
                  Anthony G. Simon             asimon@simonlawpc.com
                  Benjamin R. Askew            baskew@simonlawpc.com
                  Anthony R. Friedman          afriedman@simonlawpc.com
                  Carrie L. Roseman            croseman@simonlawpc.com
                  R. Seth Crompton             scrompton@allfela.com
                  Tracey Blasa                 tblasa@allfela.com
                  Jerry McDevitt               jerry.mcdevitt@klgates.com
                  Curtis Krasik                curtis.krasik@klgates.com


                                                 /s/ Dale M. Cendali
                                                 Dale M. Cendali (admitted pro hac vice)
                                                 Kirkland & Ellis LLP
                                                 601 Lexington Avenue
                                                 New York, New York 10022

                                                 Attorney for Defendants Take-Two Interactive
                                                 Software, Inc., 2K Games, Inc., 2K Sports,
                                                 Inc., and Visual Concepts Entertainment
